Citation Nr: 1544030	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-31 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant (Veteran's surviving spouse)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to February 1963.  The Veteran died on June [redacted], 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Denver, Colorado, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The appellant testified at a July 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  


FINDINGS OF FACT

1. The Veteran died in June 2007.  The death certificate lists the immediate cause of death as prostate cancer.  

2. At the time of his death, the Veteran was not service connected for any disability.

3. There was no prostate-related injury or disease in service or for many years thereafter. 

4. Symptoms of prostate cancer were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service separation.

5. The Veteran was exposed to ionizing radiation in service.

6. There Veteran's cause of death, prostate cancer, is not etiologically related to service, to include in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The Board finds that the VCAA notice requirements have been satisfied.  VA sent notice letters to the appellant in March 2008 and September 2008 before adjudication of the claim in the March 2010 decision.  The notice letters informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The notice letters also provided the appellant with section 5103(a) DIC notice.  There is no question regarding a rating in a DIC case and, because this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  The record contains the Veteran's service treatment records, service personnel records, post-service treatment records, the Veteran's death certificate, the July 2015 Board hearing transcript, and the appellant's written statements in support of the current appeal.  

A VA opinion was not obtained in conjunction with the appellant's claim, and the Board finds that an opinion is not necessary because there is no reasonable possibility an opinion could aid in substantiating the claim.  The United States Court of Appeals for the Federal Circuit held in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), that 38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, as discussed below, there is no competent evidence of record indicating that the Veteran's prostate cancer was related to active service, and no evidence of an in-service injury, disease, or event related to the prostate; therefore, the Board finds that a medical opinion is not necessary to substantiate the DIC claim, and is satisfied that VA has provided all assistance required by the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the July 2015 Board hearing, the VLJ explained to the appellant and representative that the April 2007 statement by Dr. L.G. purporting to provide a positive nexus opinion with respect to the relationship between the Veteran's terminal prostate cancer and in-service radiation exposure is of no probative value because it is based on speculation and provides no rationale for the opinion given.  The VLJ suggested that the appellant obtain another nexus opinion given in terms of likelihood and probability of the relationship between the Veteran's terminal prostate cancer and in-service radiation exposure, as well as provide a thorough rationale for the opinion given that is based on an accurate factual history.  The VLJ also considered the history given by the representative, based on research, about the likelihood of the Veteran's exposure to radiation on B47 aircrafts that the representative alleged had two Mark 15 bombs or thermal nuclear fusion bombs.  However, the representative did not provide a source for this research, so the VLJ advised the representative to provide the authority for this research to help strengthen the appellant's assertions with respect to the Veteran's in-service exposure to ionizing radiation.  The appellant demonstrated an understanding of the evidence needed to establish service connection for the cause of the Veteran's death.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Prostate cancer is a type of malignant tumor, which is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the current appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device, or presence at certain gaseous diffusion plants during certain periods.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  While cancers of the urinary tract are included, these are specified as cancer of the kidneys, renal pelvis, ureters, urinary bladder, and urethra; prostate cancer is not included.

Second, service connection may be established through 38 C.F.R. § 3.311(b)(2), which provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed veteran may be service connected if VA's Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Prostate cancer is among the enumerated radiogenic diseases.  When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

Third, service connection may be established through medical evidence showing that exposure to ionizing radiation in service actually caused the claimed disorder.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2015).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

Service Connection for the Cause of Death

The appellant contends that service connection for the cause of the Veteran's death, specifically prostate cancer, is warranted due to the Veteran's exposure to ionizing radiation during service.  See e.g., July 2015 Board hearing transcript.  The appellant does not contend that the Veteran's prostate cancer symptomatology began in service, but primarily that the in-service exposure to ionizing radiation caused the prostate cancer that developed years later.

The Board finds that the weight of the competent evidence demonstrates no link between the terminal assessment of prostate cancer and the Veteran's active service.  The Veteran separated from service in February 1963.  The Veteran died in June 2007.  The death certificate lists the immediate cause of death as prostate cancer.  At the time of his death, the Veteran was not service connected for prostate cancer or any other disability.

After a review of all the lay and medical evidence, the Board finds that the weight of evidence demonstrates that the Veteran did not sustain a prostate-related injury or disease in service, and that symptoms of prostate cancer were not chronic in service. Service treatment records do not demonstrate any complaints, findings, diagnosis, or treatment related to prostate cancer, or even the presence of related symptomatology.  The January 1963 service separation examination clinical findings were generally normal.  The concurrent report of medical history at service separation shows that the Veteran denied current symptoms or a history of cancer.

The Board next finds that the weight of evidence demonstrates that symptoms of prostate cancer were not continuous since service separation and did not manifest to a compensable degree within one year of separation from service in February 1963.  Following service separation in February 1963, the evidence of record shows no complaints, diagnoses, or treatment for any prostate-related disorder until 36 years later, in 1999.  The first objective medical evidence of a prostate disorder is a March 1999 Denver Urology Clinic record showing that the Veteran was being evaluated for prostate cancer.  See also Presbyterian/St. Luke's Medical Center; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

The absence of complaints, findings, diagnosis, or treatment after service for many years, until March 1999, is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either prostate cancer symptoms in service or continuous symptoms of prostate cancer after service separation.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  For these reasons, presumptive service connection under 38 C.F.R. § 3.303(b)  is not warranted for prostate cancer based on either "chronic" in-service or "continuous" post-service symptoms, or symptoms manifesting to a compensable degree within one year of service separation.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As for establishing service connection under 38 C.F.R. § 3.311, prostate cancer is considered a radiogenic disease.  Under 38 C.F.R. § 3.311, there is no presumption of service connection for a radiogenic disease, but 38 C.F.R. § 3.311 provides special procedures for evidentiary development and adjudication of a claim.  The Board finds that the weight of the evidence demonstrates that the Veteran's prostate cancer is not related to ionizing radiation exposure while in service.  In a November 2009 memorandum, the VA Compensation and Pension Director reported that service medical records contain a DD Form 1141 indicating that on June 19, 1957 the Veteran was issued a dosimeter with an initial DT-60 reading of 7 R and that no additional exposure was shown in service.  The VA Compensation and Pension Director clarified that DT-60 dosimeters were able to store historical radiation data and that the 7 R represents the actual radiation recorded prior to the assignment of the dosimeter to the Veteran, and does not represent the Veteran's personal exposure to ionizing radiation.  

A November 4, 2009 letter from the Department of the Air Force indicated that no external or internal radiation exposure was found for the Veteran.  The VA Compensation and Pension Director stated that an inquiry was sent to the Air Force Safety Center (ASFC), which reviewed the Veteran's official personnel records from the National Personnel Records Center and determined that the Veteran had the potential to be exposed to ionizing radiation from limited contact to nuclear weapon.  The ASFC provided an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran, of approximately 70 mrem.  The VA Compensation and Pension Director noted that, in comparison, the annual TEDE limit, for occupationally exposed individuals, is 5,000 mrem per year.

In January 2010, the Radiation and Physical Exposures Director of VA wrote that, based on the dose estimates provided by the ASFC, it is unlikely that the Veteran's prostate cancer can be attributed to in-service radiation exposure.  In reaching this opinion, the Radiation and Physical Exposures Director explained that the Interactive Radio epidemiological Program (IREP) of the National institute for
Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The IREP calculated a 99th percentile value for the probability of causation of 0.05 percent.

In January 2011, VA's Director of Compensation and Pension Service, citing the ASFC dose estimate and the opinion of the Radiation and Physical Exposures Director of VA, expressed the opinion that there is no reasonable possibility that the Veteran's prostate cancer resulted from in-service radiation exposure.

Notwithstanding the foregoing, the appellant may still establish service connection with proof of actual direct causation.  Combee, 34 F.3d 1039.  In this regard, the Board finds that the weight of the lay and medical evidence of record is against finding that prostate cancer is directly related to the in-service radiation exposure.  In an April 2007 letter, Dr. L.G. stated that the Veteran had a personal history of prostate cancer and currently had hormone refractory disease, as well as a history of exposure to ionizing radiation.  Dr. L.G. noted that, according to the NRC website, there may be a relationship of prostate cancer to exposure to ionizing radiation.  The Board finds that Dr. L.G.'s April 2007 letter is of no probative value because it is based on speculation and provides no rationale for the opinion given.  There is no record that Dr. L.G. reviewed the claims file, and he could not have known what the Veteran's radiation dose estimate actually was; therefore, he could not provide a medical nexus between the radiation exposure and prostate cancer.  Accordingly, the Board finds that the April 2007 private opinion is speculative and based on an inaccurate factual history so is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the opinion merely relies on a speculative conclusion by the NRC.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Moreover, the April 2007 private opinion does not contain a rationale for the opinion given.  Based on the foregoing, the Board finds that the April 2007 private opinion lacks probative value.

Regarding the appellant's statements as to the cause of the Veteran's death, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the cause of the Veteran's prostate cancer involves complex medical etiological questions concerning internal and complex disease processes of the reproductive system that are diagnosed primarily on clinical findings or comprehensive medical testing, and are diagnosed only in minor part on symptomatology observable to a lay person.  The appellant is competent to relate symptoms that she observed the Veteran experience at any time; however, in the context of this case, where there is factually no in-service injury or disease or even symptoms in service, and no symptoms, findings, diagnosis, or treatment for over three decades after service in 1999, the appellant is not competent to render an opinion linking the Veteran's prostate 

cancer to active service, to include in-service event of exposure to ionizing radiation, because such an opinion requires specific medical knowledge and training, especially in the absence of symptoms or treatment for decades after service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  There is no competent lay or medical evidence favorable to the claim on the question of whether exposure to ionizing radiation in amount of the Veteran's exposure actually caused prostate cancer.  

Based on the foregoing, the Board finds that, taken together, the January 2010 VA Radiation and Physical Exposures Director's opinion and the January 2011 VA Compensation and Pension Director's opinion are highly probative with respect to the relationship between the Veteran's prostate cancer and in-service ionizing radiation exposure, and are adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the above-referenced January 2010 and January 2011 opinions provide competent, credible, and probative evidence showing that the Veteran's terminal prostate cancer was not etiologically related to service.  There is no contrary medical evidence or medical opinion of record. 

In weighing the evidence of record, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, 

and the claim must be denied.  38 C.F.R. §§ 3.303, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


